Case 2:18-cv-12174-GAD-EAS ECF No. 49 filed 02/26/20         PageID.733    Page 1 of 21




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

      UNITED STATES OF AMERICA,

                 Plaintiff,
                                                     Case No. 18-cv-12174
                    v.
                                                  U.S. DISTRICT COURT JUDGE
                                                     GERSHWIN A. DRAIN
             DENNIS R. OTT,

             Defendant.
   ______________                      /

OPINION AND ORDER ON FINDINGS OF FACT AND CONCLUSIONS OF
                          LAW

                                  I. INTRODUCTION

      On July 12, 2018, Plaintiff United States of America filed the instant action

against Defendant Dennis Ott (“Ott”). ECF No. 1. The United States seeks to collect

civil penalties for Ott’s failure to file a Report of Foreign Bank and Financial

Accounts (“FBAR”) for the years 2007, 2008, and 2009. Specifically, the United

States alleges that Defendant’s failure to file an FBAR was willful for the years in

question. While Defendant concedes that he did not file an FBAR during these

years, he argues that his failure was merely negligent and did not rise to the level of

willfulness. This Court conducted a bench trial on October 29, 2019 and October

30, 2019.




                                           1
Case 2:18-cv-12174-GAD-EAS ECF No. 49 filed 02/26/20         PageID.734    Page 2 of 21




                               II. FINDINGS OF FACT
      Ott is a United States citizen. He is 56 years old and resides in Redford,

Michigan with his wife, Tracey Ott. During trial, Ott testified that he received a high

school diploma and has some college education, but he did not finish college.

      Ott has worked as a carpenter, sales agent, and the owner and operator of a

small business that rents curtains and staging called Show Supplies LLC.

      Ott has no training in tax or accounting.

      In 1993, Defendant opened two brokerage accounts with McDermid St.

Lawrence Ltd. (“McDermid”), a Canadian financial institution, and deposited

$50,000 into those accounts.

      In 1994, Ott’s Canadian financial advisor, Donna Balaski (“Balaski”), moved

brokerage firms from McDermid to Thomson Kernaghan & Co. Ltd. (“Thomson”),

a Canadian financial institution. Following his broker, Ott closed his accounts with

McDermid and transferred the contents of those accounts into the Thomson

accounts.

      Between 1993 and 1998, Defendant made additional deposits into the foreign

accounts. The additional deposits totaled $71,478.

      Balaski moved her employment again to Desjardins Securities (“Desjardins”),

a Canadian financial institution.      On May 2, 2002, Defendant subsequently




                                          2
Case 2:18-cv-12174-GAD-EAS ECF No. 49 filed 02/26/20       PageID.735    Page 3 of 21




transferred the contents of his accounts with Thomson to Desjardins, following

Balaski.

      On or about July 3, 2003, Ott opened two bank accounts with TD Canada

Trust, a Canadian financial institution.

        On July 1, 2006, Ott opened two financial accounts with Octagon Capital

Corporation (“Octagon”) in Toronto, Ontario, with account numbers ending in 589-

E and 589-F (the “Canadian Accounts”), and transferred the contents of the accounts

with Desjardins to the Octagon accounts.

      Ott has a sister with a Canadian home address. Soon after the Octagon

accounts were opened, Ott listed his sister’s home address for receipt of mailings

and correspondence from the Octagon firm. At all relevant times, the address

associated with the Canadian Accounts was Ott’s sister’s Canadian address.

      Octagon sent mail to the address listed on Ott’s account, his sister’s Canadian

address, which included information regarding potential income tax obligations with

respect to the Octagon accounts.

      With rare exception, Ott’s sister did not transmit mailings from the Octagon

firm to Ott.

      Ott had regular contact with his securities broker at Octagon throughout the

years 2007 to 2009.




                                           3
Case 2:18-cv-12174-GAD-EAS ECF No. 49 filed 02/26/20        PageID.736      Page 4 of 21




         During the 2007, 2008, and 2009 calendar years, the balance of the Canadian

Accounts exceeded $10,000.

         The highest aggregate balance of the Canadian Accounts in 2007 was

$1,903,477. The highest aggregate balance of the Canadian Accounts in 2008 was

at least $770,000. The highest aggregate balance of the Canadian Accounts in 2009

was $1,766,129.

         Robert C. Weide (“Weide”), Certified Public Accountant (CPA), has been

Ott’s accountant for many years and prepared his tax returns during the years at

issue.

         Weide prepared Ott’s federal tax returns using software licensed by his firm

and then transmitted the returns back to him for review and approval.

         Weide prepared Ott’s returns based on the materials provided to him by the

Otts.

         Ott declared on his 2007 tax return that his income was $21,381.

         Prior to causing each federal income tax return to be filed, Ott signed his

returns, which included the following language: “Under penalties of perjury, I

declare that I have examined this return and accompanying schedules and

statements, and to the best of my knowledge and belief, they are true, correct, and

complete.”




                                           4
Case 2:18-cv-12174-GAD-EAS ECF No. 49 filed 02/26/20       PageID.737    Page 5 of 21




      For each year, the instructions to IRS Form 1040 Schedule B provided that

persons who had a foreign account were required to complete Part III of Schedule B

to Form 1040, entitled “Foreign Accounts and Trusts.”

      For each year, Part III of Schedule B to IRS Form 1040, entitled “Foreign

Accounts and Trusts,” asked the filer if he had a financial interest in, or signature

authority over, a financial account in a foreign country. The form and instructions

also directed the filer to Form TD F 90-22.1, Report of Foreign Bank and Financial

Accounts (the “FBAR”) and its instructions.

      The FBAR is a separate information return that discloses a United States

citizen’s interest in a foreign account which holds in excess of $10,000 per year.

      Ott testified that he never reviewed the instructions to IRS Form 1040

Schedule B.

      Ott did not file an FBAR reporting the Canadian Accounts for the 2007

calendar year on or before June 30, 2008. Ott did not file an FBAR reporting the

Canadian Accounts for the 2008 calendar year on or before June 30, 2009. Ott did

not file an FBAR reporting the Canadian Accounts for the 2009 calendar year on or

before June 30, 2010. Ott timely filed FBARs for the 2010 year.

      In the preparation of the tax returns for the years at issue, Weide did not

affirmatively check the “No” box on the Schedule B regarding Ott’s ownership in




                                          5
Case 2:18-cv-12174-GAD-EAS ECF No. 49 filed 02/26/20        PageID.738   Page 6 of 21




foreign accounts. Instead, the accounting software Weide used defaulted to check

the “No” box on Schedule B.

      Prior to October 2010, Ott did not ask Weide if he was required to report the

income from his Canadian Accounts on his tax returns.

      In June 2010, Ott transferred the contents of the Canadian Accounts to Global

Maxfin Capital, Inc., a Canadian banking institution.       Upon this transfer and

liquidation of the Accounts, Ott disclosed the existence of the Canadian Accounts to

his accountant, Weide.

      Weide referred Ott to G. Michelle Ferreira (“Ferreira”), a tax attorney.

      In 2011, Ferreira recommended that Ott disclose the existence of their foreign

accounts to the IRS as part of the IRS’s Offshore Voluntary Disclosure Initiative

(“OVDI”).

      As required in the OVDI, Weide prepared amended returns that reported Ott’s

income from the Canadian Accounts for all relevant years.

      As was required in the OVDI, Ott (a) voluntarily provided the IRS with copies

of his original and amended income tax returns, (b) voluntarily provided the IRS

with his statements for the Canadian Accounts, (c) voluntarily provided the IRS with

his FBARs, and (d) voluntarily paid the additional income tax due.

      Soon after, the IRS published Frequently Asked Questions on the IRS’s

website advising U.S. taxpayers who were participants in the 2011 OVDI that they


                                         6
Case 2:18-cv-12174-GAD-EAS ECF No. 49 filed 02/26/20        PageID.739    Page 7 of 21




should withdraw (i.e., Opt-Out) from the OVDI if the penalties those taxpayers

would face under Title 26 and Title 31 statutes would be less (because their conduct

was less than willful) than penalties taxpayers would pay in the OVDI. The IRS’s

Opt-Out procedures were intended, according to the IRS, for taxpayers who did not

willfully fail to file FBARs and report their income on their foreign accounts.

      On June 1, 2011, Deputy Commissioner for Services and Enforcement, Steven

Miller, published a Memorandum entitled “Guidance for Opt-Out and Removal of

Taxpayers from the Civil Settlement Structure of the 2009 Offshore Voluntary

Disclosure Program (2009 OVDP) and the 2011 Offshore Voluntary Disclosure

Initiative (2011 OVDI).”

      Miller’s Opt-Out Memorandum was published on the IRS’s website and was

touted as a way for non-willful taxpayers to not be subject to the “one size fits all”

penalty regime of the 2011 OVDI.

      Based on discussions with Ferreira and the information on the IRS website,

Ott followed the procedures outlined in the Miller Memorandum to formally opt out

of the 2011 OVDI, which included the preparation of a required statement that

outlined Ott’s reasonable cause defenses to the FBAR penalties.

      After Ott withdrew from the OVDI, the IRS audited Ott’s income tax returns

and FBARs for 2003 through 2009. At the conclusion of the audit, the IRS issued a

Notice of Deficiency with deficiencies to income tax and civil fraud penalties for the


                                          7
Case 2:18-cv-12174-GAD-EAS ECF No. 49 filed 02/26/20        PageID.740   Page 8 of 21




years 2007, 2008 and 2009, all related to the voluntary disclosures for the foreign

accounts.

        In February 2015, Ott petitioned the IRS’s assertion of income tax and civil

fraud penalties to the U.S. Tax Court. Settlement documents were filed in the Tax

Court in June 2018 and Ott paid penalties in June 2019.

        Separate from the U.S. Tax Court case, the IRS assessed further penalties

against Ott for willful failure to report the Canadian Accounts on an FBAR for 2007,

2008, and 2009.

        Specifically, on August 26, 2016, the IRS assessed a total civil penalty of

$988,245 against Ott for willful failure to report the Canadian Accounts on an FBAR

for the years in question. On the same date, a delegate of the Secretary of the

Treasury provided Ott with notice of the FBAR assessments against him and

demanded payment thereof.


                             III. CONCLUSIONS OF LAW

        The core issue in this case is whether Dennis Ott willfully failed to file an

FBAR that reported his foreign Canadian accounts for the years 2007, 2008, and

2009.    The Government contends that Ott had constructive knowledge of his

reporting requirements by signing his tax returns, which included a reference to the

FBAR within the Schedule B form. The Government also argues that naming Ott’s

sister’s Canadian address on the accounts was an act of concealment. Finally, the

                                          8
Case 2:18-cv-12174-GAD-EAS ECF No. 49 filed 02/26/20         PageID.741    Page 9 of 21




Government contends that the foreign account balances represented an

overwhelming proportion of Ott’s total income, all demonstrating that he recklessly,

and therefore willfully, failed to file FBARs for the years in question. Defendant

asserts that his signature on his tax returns, along with the absence of any deliberate

acts of concealment, does not amount to a willful failure to file the FBARs, and that

he is at most negligent.

      A. The Government’s Burden of Proof
      The Government seeks to collect willful penalties against Ott under 31 U.S.C.

§ 5321. Generally, suits to recover a monetary penalty require the government to

prove its case by a preponderance of the evidence. See Herman & MacLean v.

Huddleston, 459 U.S. 375, 387 (1983); United States v. McBride, 908 F. Supp. 2d

1186, 1202 (D. Utah 2012). This standard of proof has been consistently applied in

civil cases involving failures to report FBARs. See, e.g., United States v. Garrity,

304 F. Supp. 3d 267, 270 (D. Conn. 2018) (“. . . every court that has answered the

question before me has held that the preponderance of the evidence standard governs

suits by the government to recover civil FBAR penalties.”) (citing Bedrosian v.

United States, No. CV 15-5853, 2017 WL 3887520, at *1 (E.D. Pa. Sept. 5, 2017))

(additional citations omitted). The government, therefore, bears the burden to prove

Ott willfully failed to file FBARs for 2007, 2008, and 2009 by a preponderance of

the evidence.


                                          9
Case 2:18-cv-12174-GAD-EAS ECF No. 49 filed 02/26/20         PageID.742    Page 10 of 21




       B. Willfulness Definition for Civil Tax Liability
       As an initial matter, courts treat the willfulness analysis for failure to comply

 with a tax reporting requirement as a question of fact. United States v. Williams,

 489 F. App'x 655, 658 (4th Cir. 2012) (citing Rykoff v. United States, 40 F.3d 305,

 307 (9th Cir.1994)).

       There is a disagreement between the parties as to the definition of willfulness

 in this context. District courts have recently observed that “only three federal courts

 . . . have engaged in a thorough analysis of the precise contours of the term ‘willful’

 as used in Section 5321.” U.S. v. Horowitz, 361 F. Supp. 3d. 511, 527 (D. Md. Jan.

 18, 2019) (citing Bedrosian v. United States, No. 15-5853, 2017 WL 1361535, at *4

 (E.D. Pa. Apr. 13, 2017)).1 In civil cases involving failure to file an FBAR, courts

 define willful conduct to include either recklessness or willful blindness. Each

 standard is discussed in turn below.

       The Supreme Court has distinguished between civil and criminal recklessness,

 holding that “where willfulness is a statutory condition of civil liability, we have

 generally taken it to cover not only knowing violations of a standard, but reckless

 ones as well.” Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 57 (2007). Willful action


 1
  The Bedrosian court was referring to a Fourth Circuit case (Williams), a Utah
 District Court case (McBride), and a California District Court case (Bohanec). See
 United States v. Williams, 489 Fed. App’x 655 (4th Cir. 2012); United States v.
 McBride, 908 F. Supp. 2d 1186 (D. Utah 2012); United States v. Bohanec, 263 F.
 Supp. 3d 881 (C.D. Cal. 2016).
                                           10
Case 2:18-cv-12174-GAD-EAS ECF No. 49 filed 02/26/20          PageID.743    Page 11 of 21




 includes “conduct marked by careless disregard whether or not one has the right so

 to act.” Id. (citing United States v. Murdock, 290 U.S. 389, 395 (1933)) (internal

 citations omitted). Civil recklessness is analyzed under an objective standard, with

 conduct “entailing an unjustifiably high risk of harm that is either known or so

 obvious that it should be known.” Id. (citing Farmer v. Brennan, 511 U.S. 825, 836

 (1994)).   This is distinguishable from criminal recklessness, which “requires

 subjective knowledge on the part of the offender.” Id. at n.18. A taxpayer may act

 recklessly in regard to IRS filing requirements when he “(1) clearly ought to have

 known that (2) there was a grave risk that the filing requirement was not being met

 and if (3) he was in a position to find out for certain very easily.” Bedrosian v.

 United States of Am., Dep't of the Treasury, Internal Revenue Serv., 912 F.3d 144,

 153 (3d Cir. 2018) (internal citations omitted) (internal quotations omitted).

       In addition to recklessness, the parties note that courts in other Circuits have

 applied a “willful blindness” theory in determining whether a taxpayer willfully

 failed to file an FBAR.2 There is no clear consensus about the willful blindness


 2
   Notably, the definition of “willful blindness” varies depending on the type of
 litigation. See, e.g., Glob.-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 768
 (2011) (holding that for patent infringement civil lawsuits under 35 U.S.C. §
 271(b), the willful blindness standard embraces the definition in criminal law,
 where it can almost be said that the defendant has actual knowledge of the
 wrongdoing) (emphasis added); U.S. v. Poole, 640 F.3d 114, 122 (4th Cir. 2011)
 (finding willful blindness in a criminal tax prosecution when a defendant “was
 subjectively aware of a high probability of the existence of a tax liability and
 purposely avoided learning the facts pointing to such liability . . .”); In re Aimster
                                            11
Case 2:18-cv-12174-GAD-EAS ECF No. 49 filed 02/26/20          PageID.744    Page 12 of 21




 definition in civil tax liability suits. Defendant points to a two-part test for willful

 blindness in the criminal context, which considers whether (1) a person was

 subjectively aware of a high probability of the existence of a tax liability, and (2)

 purposefully avoided learning the facts that point to such liability. Poole, 640 F.3d

 at 122 (affirming criminal conviction for willful tax fraud). This test was adopted

 by the Supreme Court in the specific context of induced patent infringement cases.

 Glob.-Tech Appliances, Inc.,      563 U.S. at 768 (finding that willful blindness

 surpasses recklessness and negligence standards under 35 U.S.C. § 271(b)). The

 Government notes, however, that a recent decision from a sister district court

 analyzed this issue and determined that willful blindness “is also a form of

 recklessness,” categorizing willful blindness as a subcategory within the

 recklessness standard generally. United States v. Flume, 390 F. Supp. 3d 847, 854

 (S.D. Tex. June 11, 2019). Given the present legal landscape, this Court finds that

 willful blindness may be proven by objective recklessness in the civil FBAR context.


       C. Proving Willfulness Through Inference
       In the objective willfulness inquiry, a court may consider “circumstantial

 evidence and reasonable inferences drawn from the facts because direct proof of the

 taxpayer’s intent is rarely available.” McBride, 908 F. Supp. 2d at 1205 (citing



 Copyright Litig., 334 F.3d 643, 650 (7th Cir. 2003) (holding that “willful blindness
 is knowledge, in copyright law . . .”).
                                           12
Case 2:18-cv-12174-GAD-EAS ECF No. 49 filed 02/26/20        PageID.745    Page 13 of 21




 United States v. Sturman, 951 F. 2d 1466, 1476-77 (6th Cir. 1991)). This includes

 drawing inferences through “conduct meant to conceal or mislead sources of income

 or other financial information.” Id. Under this inferential assessment, the Court

 considers the relevant case law and facts under the totality of the circumstances.


          1. Ott Had Constructive Knowledge of His FBAR Reporting
             Requirements by Signing His Federal Tax Returns, Supporting a
             Finding of Willfulness

       Generally, a taxpayer who signs his or her tax returns “will not be heard to

 claim innocence for not having actually read the return, as he or she is charged with

 constructive knowledge of its contents.” Greer v. Comm'r, 595 F.3d 338, 347 n.4

 (6th Cir. 2010) (internal citations omitted). The Sixth Circuit held that “[i]t is

 reasonable to assume that a person who has foreign bank accounts would read the

 information specified by the government in tax forms,” including the Schedule B

 language referring the taxpayer to FBAR filing requirements. U.S. v. Sturman, 951

 F. 2d 1466, 1477 (6th Cir. 1991). The Sixth Circuit also found that in the criminal

 context, the mere signing of a return does not prove subjective knowledge, and

 therefore willful blindness, of the FBAR filing requirement. U.S. v. Mohney, 949 F.

 2d 1397, 1407 (6th Cir. 1991). This burden is met in civil cases, however, if the

 defendant’s conduct and failure to report meets an objective recklessness standard.

 Safeco Ins., 551 U.S. at 57.



                                          13
Case 2:18-cv-12174-GAD-EAS ECF No. 49 filed 02/26/20          PageID.746    Page 14 of 21




       Here, the Defendant stated in both his deposition and trial testimony that he

 did not review the substance of his tax returns beyond “the bottom line,” meaning

 “what [he] owed or received back” for each year in question.              ECF No. 45,

 PageID.550-555. Ott further testified that no interest, dividends, or capital gains

 from the foreign Canadian accounts were reflected in his tax returns during this time.

 Id. at PageID.554-555.      In Mohney, the Sixth Circuit upheld the defendant’s

 conviction for willfully filing false returns, affirming that a taxpayer’s “signature is

 prima facie evidence that the signer knows the contents of the return.” 949 F. 2d at

 1407 (finding that “knowledge may be inferred from the signature along with the

 surrounding facts and circumstances . . .”).

       A sister district court undertook a thorough analysis of the constructive

 knowledge doctrine, agreeing with the Sixth Circuit and refusing “to excuse [the

 defendant’s] liability and knowledge of a plainly evident duty because he failed to

 read what he was signing.” McBride, 908 F. Supp. 2d at 1207 (D. Utah 2012). Given

 that McBride was not shielded from liability for failure to read the content of his tax

 returns, Ott should not be able to claim protection here under that same argument.

 Ott signed a return each year, under penalty of perjury—regardless of whether he

 actually read the return—certifying that he did not have an interest in foreign

 accounts. Accordingly, constructive knowledge of the requirement to file the FBAR

 is imputed to Ott, supporting a finding of willfulness here. See id. at 1208.


                                           14
Case 2:18-cv-12174-GAD-EAS ECF No. 49 filed 02/26/20        PageID.747    Page 15 of 21




          2. Ott Acted Recklessly, and Therefore Willfully, Towards His
             Reporting Obligations by Not Informing His Accountant of the
             Foreign Accounts

       Willfulness may be found “if the individual recklessly ignores the risk that

 conduct is illegal by failing to investigate whether the conduct is legal.” McBride,

 908 F. Supp. 2d at 1209. “Taxpayers have long been cautioned that they have a

 responsibility to investigate claims when they are likely too good to be true.” Id.

 (citing Pasternak v. Comm’r, 990 F. 2d 893, 903 (6th Cir. 1993)) (internal quotations

 omitted). A taxpayer recklessly abdicates that responsibility, for example, when he

 fails to consult with his accountant about foreign account reporting requirements.

 See, e.g., McBride 908 F. Supp. 2d at 1210; Sorenson v. United States, 521 F.2d 325,

 329 (9th Cir. 1975); Horowitz, 361 F. Supp. 3d at 513.

       Here, the Defendant has consistently stated that he is not a tax expert with any

 financial or legal training in tax accounting. See, e.g., ECF No. 44, PageID.417;

 ECF No. 47, PageID.712. Nevertheless, he chose to rely solely on advice he

 received decades ago concerning foreign investments:

       His mistaken understanding was due to advice he received from a return
       preparer when he was a young adult that he could defer tax liability by
       reinvesting the dividends he earned on stock. He also mistakenly believed
       that, so long as he did not take out more money than his original investment,
       he would not be required to recognize gain on the account until the Canadian
       account was liquidated.

       Ott’s Post-Trial Response Brief, ECF No. 47, PageID.717-718.



                                          15
Case 2:18-cv-12174-GAD-EAS ECF No. 49 filed 02/26/20         PageID.748    Page 16 of 21




       In Horowitz, the husband and wife testified that, based on conversations with

 friends, they did not believe they had to pay taxes on money earned overseas in Saudi

 Arabia. F. Supp. 3d at 525. Importantly, the defendants argued that willful penalties

 were unwarranted, as their “accountants neither asked about overseas bank accounts

 nor explained the FBAR or the question about foreign accounts on Form 1040,

 Schedule B, which they completed on the Horowitzes’ behalf.” Id. The district

 court still held, however, that willfulness could be inferred based on their blind

 reliance on friends’ advice and failure to consult with their accountants. Id. at 529.

       The Horowitz case is instructive in this analysis. Similar to the Horowitzes,

 Ott argues that his mistaken reliance on incorrect advice proves that he was at most

 negligent, not willful. The evidence presented in this case, however, supports an

 inference of reckless conduct. The Defendant’s failure to discuss his foreign

 investments with his long-time accountant Weide, for example, indicates “a

 conscious effort to avoid learning about reporting requirements.” Id. at 529 (citing

 U.S. v. Williams, 489 Fed. Appx. 655, 658 (4th Cir. 2012)). Ott’s lack of experience

 in tax accounting suggests that he knew, or should have known, that relying solely

 on advice he received as a young adult, without consulting his accountant, was

 reckless conduct in disregard of potential reporting requirements. At the very least,

 Ott’s failure to disclose hundreds of thousands of dollars in a foreign Canadian

 account to his tax preparer demonstrates that he should have known there was a risk


                                           16
Case 2:18-cv-12174-GAD-EAS ECF No. 49 filed 02/26/20         PageID.749    Page 17 of 21




 of noncompliance, and yet he failed to take any investigative or corrective action.

 McBride, 908 F. Supp. 2d at 1209. Therefore, Ott’s claim that he relied on his own

 beliefs as to his legal reporting obligations, without verifying those beliefs with his

 long-time tax preparer, supports a finding of recklessness here.

           3. Ott Listing His Sister’s Canadian Address for the Foreign
              Accounts’ Mailing Address was an Act of Concealment
              Demonstrating Willfulness

       Additionally, “[e]vidence of acts to conceal income and financial information,

 combined with the defendant’s failure to pursue knowledge of further reporting

 requirements as suggested on Schedule B, provide a sufficient basis to establish

 willfulness on the part of the defendant.” Sturman, 951 F. 2d at 1477. These acts of

 concealment range in severity in the FBAR context, from creating “numbered” bank

 accounts to avoid detection, Kimble v. United States, 141 Fed. Cl. 373, 384 (2018),

 to creating shell corporations, McBride, 908 F. Supp. 2d at 1189.

       This Court first notes that Ott is far from the sophisticated financial

 masterminds that opened foreign accounts in multiple countries or manufactured

 complex shell corporations to evade U.S. tax regulations. But a lack of sophisticated

 business dealings or specialized tax knowledge does not preclude a finding of

 willfulness when acts of concealment are present.

       Here, instead of receiving the mail associated with his foreign accounts at his

 Michigan address, Ott provided the bank with his sister’s Canadian address. During


                                           17
Case 2:18-cv-12174-GAD-EAS ECF No. 49 filed 02/26/20         PageID.750    Page 18 of 21




 the 2011 Offshore Voluntary Disclosure Program process, Ott stated under penalty

 of perjury that: “. . . I opened a bank account at TD Canada Trust . . . I used my name

 and address but also used my sister’s address in Toronto for ease of mailing

 statements.” Gov’t Trial Ex. 3, Page 5. During his trial testimony, however, Ott

 stated that he had no part in the address change and his broker, by herself, changed

 the mailing address to Ott’s sister’s address in Canada. ECF No. 44, PageID.439.

       Considering the eight-year difference between Ott’s conflicting statements as

 well as the arguments during trial, the Court finds it improbable and lacking in

 credibility that the Defendant took no part in changing his mailing address to a

 foreign Canadian address. Using an address that matched the country of the foreign

 bank accounts suggests that Ott sought to avoid the detection of his account

 ownership. Further, sending everything to his sister allowed Ott to avoid seeing any

 statements concerning reporting responsibilities, including the language: “These

 transactions are to be reported on your annual return of income.” ECF No. 44,

 PageID.459. This failure to review any of the mail sent to his sister from the

 brokerages constitutes an act of concealment and “conduct marked by careless

 disregard whether or not one has the right so to act,” therefore meeting the civil

 recklessness standard. Safeco Ins., 551 U.S. at 57.

           4. Ott Acted Recklessly, and Therefore Willfully, Because He Kept
              Continuous Contact with His Broker Regarding the Foreign
              Accounts, Regularly Checked the Account Balance Online, and

                                           18
Case 2:18-cv-12174-GAD-EAS ECF No. 49 filed 02/26/20        PageID.751    Page 19 of 21




              the Account Balance was Significantly Disproportionate to Ott’s
              Claimed Income

       Finally, numerous remaining facts in the record also signify that the

 Defendant acted with reckless disregard to his FBAR reporting requirements. First,

 Ott stated in his 2011 Offshore Voluntary Disclosure Program document that he

 spoke with his broker frequently, “speaking twice weekly by phone and sometimes

 more” starting around 2007. Gov’t Trial Ex. 3, Page 5. This constant contact

 demonstrates an acute awareness of the accounts’ existence and far exceeds the

 communication in Horowitz, where the husband monitored the account in question

 “by calling the bank every year or two.” 361 F. Supp. 3d at 516.

       Second, Ott consistently monitored his foreign account balances online during

 the years in question. He testified that he looked at the account statements online

 “maybe monthly” so that he “could see the value of my account.” ECF No. 44,

 PageID.458, 460. In other words, Ott had online access to monitor his accounts with

 balances at or exceeding a million dollars at their highest aggregate points. This is

 in stark contrast to the income amounts Ott provided on his tax returns, which ranged

 between twenty and forty thousand dollars for the years in question. See Gov’t Trial

 Ex. 13-15. The amounts on Ott’s tax returns are significantly disproportionate to the

 foreign accounts’ million-dollar balances. Further, bank records and Ott’s answers

 to the Government’s interrogatories indicate that in-person cash withdrawals and

 numerous checks were written on the Canadian accounts. See Gov’t Ex. 28, Page 1,

                                          19
Case 2:18-cv-12174-GAD-EAS ECF No. 49 filed 02/26/20         PageID.752    Page 20 of 21




 Gov’t Ex. 44, Page 5. These amounts totaled thousands of dollars in withdrawals

 and checks. Id. At trial, the Defendant was largely unable to remember when those

 withdrawals occurred or what the money was spent on. ECF No. 44, PageID.515.

 This Court agrees with the Government that it is neither credible nor believable that

 Ott, who claimed an income level near the poverty line, would be unable to recall

 taking out thousands of dollars from his Canadian accounts.

       These factors, coupled with the discussion above, demonstrate that Ott “(1)

 clearly ought to have known that (2) there was a grave risk that the filing requirement

 was not being met and [that] (3) he was in a position to find out for certain very

 easily.” Bedrosian, 912 F.3d at 153. Ott’s failure to review his tax returns, his

 decision not to ask his tax preparer about foreign account reporting obligations, his

 decision to send his mail to a Canadian address, and his knowledge of almost—or

 more than—a million dollars in account balances for the years in question all indicate

 that the Defendant acted with reckless disregard to his reporting requirements. The

 Government has met its burden by a preponderance of the evidence that Ott acted

 recklessly and with willful blindness by failing to report his foreign accounts. This

 Court therefore finds that Ott willfully failed to timely file FBARs for 2007, 2008,

 and 2009 under 31 U.S.C. § 5321.




                                           20
Case 2:18-cv-12174-GAD-EAS ECF No. 49 filed 02/26/20       PageID.753    Page 21 of 21




                                 IV. CONCLUSION
       Accordingly, judgment will be entered in favor of Plaintiff, the United States

 of America, and against Defendant Dennis R. Ott, in the amount of $988,245 for the

 FBAR penalties assessed against him for the calendar years 2007, 2008, and 2009.


       IT IS SO ORDERED.



                                       s/Gershwin A. Drain
                                       GERSHWIN A. DRAIN
                                       UNITED STATES DISTRICT JUDGE

 Dated: February 26, 2020



                            CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
             February 26, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                         21
